                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 2:19-CR-04088-01-BCW
                                             )
ANTHONY MARTINEZ HARRIS,                     )
                                             )
                      Defendant.             )

                                             ORDER

       Before the Court is Magistrate Judge Epps’ Report and Recommendation (Doc. #180) denying

Defendant Anthony Martinez Harris’s motion for compulsory counterclaim (Doc. #171) and motion

for challenges of confinement (Doc. #176), which the Court construed as (1) motion for ineffective

assistance of counsel, (2) motion to suppress evidence, and (3) motion for a Franks hearing.

Defendant did not file any objections to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge Epps’ findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #180),

Defendant’s motions for ineffective assistance of counsel and for a Franks hearing are DENIED, and

Defendant’s motion to suppress evidence is DENIED AS MOOT (Docs. # 171, #176). It is further

       ORDERED that Magistrate Judge Epps’ Report and Recommendation be attached to and

made part of this Order.

       IT IS SO ORDERED.


DATED: April 9, 2021                                /s/ Brian C. Wimes
                                                    JUDGE BRIAN C. WIMES
                                                    UNITED STATES DISTRICT COURT




          Case 2:19-cr-04088-BCW Document 192 Filed 04/09/21 Page 1 of 1
